DETAILED ACTION
Claims 1-18 are pending.  
The previous objection to the abstract and the specification is withdrawn following amendment.
The previous rejection under 35 U.S.C. § 112(a) and the related rejection under 35 U.S.C. § 112(b) are withdrawn.  But see new grounds of rejection under 35 U.S.C. § 112 below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/13/22, have been fully considered but are not persuasive, except as noted below.
Applicant’s arguments regarding the lack of written description (pages 11-14) are generally persuasive regarding issues a), b) and d) and the associated rejections have been withdrawn.  Issue c) is moot given Applicant’s amendment.  Note that the ‘Grid4C’ publication presented as evidence (page 15) is not considered sufficient proof because it only generally suggests the capabilities of the inventor’s company without providing the detail that is claimed.  Further, the inventor indicates in the publication that their technology focuses on ‘embedding the most advanced machine learning insights directly into smart meters’, which is not the subject of the instant application.


It is respectfully submitted that ‘analyzing network packets’ and ‘calculate pseudoranges that estimate distances from a GPS receiver to satellites’ are not analogous to the current claims that broadly recite analyzing and learning from data to determine various conclusions.  Here the abstract data themselves are readily accessible to human analysis, for example, the specification indicates that the power consumption data are collected every 15 mins. ([0058] of the specification/PGPub) — a human is capable of binning and analyzing such data.
Applicant argues that the instant claims recite patent eligible subject matter because they ‘recite a fundamentally new measurement technique (that does not rely on load sensors on appliances) that generates new data (the determining of the probable presence of appliances having no load sensors and the determining of which hours such a detected appliance having no load sensors was activated)’ (pages 17-18).
It is respectfully submitted that the basic technique recited above is not new because appliance disaggregation and non-intrusive load monitoring are well-known; see for example Gupta et al. U.S. Patent No. 10114347, Durling et al. U.S. Patent Publication No. 20090045804, Tomlinson et al. U.S. Patent Publication No. 20100305889, Zeifman U.S. Patent Publication No. 20130338948 and Hart et al. U.S. Patent No. 4858141.  At least Gupta also utilizes learning based on training data. 
Applicant argues that the instant claims recite patent eligible subject matter because they provide a ‘specific way’ of solving the problem by analogy with McRO (pages 19-20).

Applicant argues that the instant claims recite patent eligible subject matter because they provide a ‘specific technique’ of solving a problem by analogy with BASCOM (pages 20-22).
It is respectfully submitted that that, as indicated above, the basic technique recited here is conventional and therefore does not provide the improvement over prior technology of BASCOM.  By contrast with BASCOM, which recites a specific non-conventional arrangement of a local computer coupled to a remote ISP server in addition to other filtering elements, the instant claims merely recite abstract data analysis processes executed on a generic server coupled to generic processors; see MPEP 2106.04(a)(2) III C.
For at least these reasons, the rejection of the claims is maintained.
Specification Objections
The amendment filed 1/13/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
‘exaptational’ has been amended to read ‘exceptional’ at 3 locations in the specification.  These words have different meanings.  
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Objections
The claims are objected to because of the following: 
‘Heating classification model’ should read ‘heating classification model’ (claim 1).
The abbreviations ‘HVAC’ is not defined.
‘activation pattern into bins’ should read ‘an activation pattern into bins, ‘the activation pattern into bins’’ or something appropriate (claim 1).
Appropriate correction of all errors is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
With regard to claims 2 and 11, these claims recite ‘identifying exceptional activation pattern’. This constitutes new matter because it is not described in the application as originally filed, which states ‘identifying exaptational activation pattern’.  
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, this claim recites ‘and type of device’ and it is unclear what ‘device’ refers to.  At least electronic heating devices and storage devices were previously recited. 
Further, the phrase ‘training an insights model based only on daily load pattern at a winter period to identify activation and activation pattern of the electronic heating devices using only periodic secured household power consumption readings not including temperature data of summer period’ is not clear because electrical load data would, in general, not include temperature data.

Further, the claim recites ‘prediction, detection, and identification of HVAC activation and/or activation pattern’ and it is not clear which of these elements is ‘and/or’ with the activation pattern.
Further, in the phrase ‘based on HVAC behavior in different temperature bins’, it is not clear what the bins are different from.
With regard to claim 6, this claim recites ‘the classification model’ for which there is no antecedent basis.
With regard to claim 7, this claim recites ‘the classification model’ for which there is no antecedent basis.
With regard to claims 10, 15 and 16, these claims are parallel to claims 1, 6 and 7 and rejected under the same respective rationales listed above.
Claims depending on any of the above rejected claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data, analyzing data and making determinations based on data.  
Claim 1 recites a method for automatic detection malfunction or inefficiency of electronic heating device, i.e. a process, which is a statutory category of invention.  The claim recites the following steps: 
- training an electric heating classification model for identifying existence of electronic heating based only on power consumption of each household and household profile parameters, and household residents' profile parameters
- determining the existence of electronic heating and type of device based on the Heating classification model; 
- training an insights model based only on daily load pattern at a winter period to identify activation and activation pattern of the electronic heating devices using only periodic secured household power consumption readings not including temperature data of summer period; 
24- prediction, detection, and identification of HVAC activation and/or activation pattern based on pattern insights model using only periodic secured household power consumption readings at the winter period; and 
- clustering and/or aggregating at winter time activation pattern into bins based on temperature for identifying malfunctioning or inefficiency based on HVAC behavior in different temperature 
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the method is computer-implemented by a server, processor, etc. (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) and acquiring data related to each monitored household (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the method with a server, processor, etc. (merely applying the exception with a generic computer — see 2106.04(d)), and acquiring data related to each monitored household (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.

Claim 3 recites training a model (mental learning process) and identifying performance deviations (mental decision making). Thus this claim recites an abstract idea.
Claim 4 recites training a model (mental learning process) to identify characteristics (making decisions based on comparisons).  Thus this claim recites an abstract idea.
Claim 5 recites merely indicates that the abstract data are obtained from a thermostat.   Thus this claim recites an abstract idea.
Claim 6 recites checking load patterns (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and deciding if the pattern is similar to other patterns (mental comparison/decision).  Thus this claim recites an abstract idea.
Claim 7 recites determining a correlation between abstract temperature and load data (mental process). Thus this claim recites an abstract idea.
Claim 8 recites that a model is a generic convolutional network, i.e. applying the judicial exception using a conventional approach recited at a high level of generality and not considered significantly more.  Thus this claim recites an abstract idea.  Note that convolutional network are considered well-understood, routine, and conventional, see Bharadwaj et al. U.S. Patent Publication No. 20210287083 [0061], Chang et al. U.S. Patent Publication No. 20210256359 [0027, 0055] or Almers et al. U.S. Patent Publication No. 20210264130 [0076].

Claim 10 recites systems for automatic detection malfunction or inefficiency of electronic heating device, i.e. a machine, which is a statutory category of invention.  The recited system performs the same functionality as claim 1 and is rejected under the same rationale as claim 1.
Claims 11-18 recite similar limitations to claims 2-9, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 2-9 above.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119